Filed 5/18/22 P. v. Rangel CA2/4
Opinion following transfer from Supreme Court

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                    B302169

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. PA070627
           v.

 MYRA RANGEL,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Hilleri G. Merritt, Judge. Affirmed.
      John Steinberg, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Charles S. Lee, Charles J.
Sarosy, Idan Ivri and Michael C. Keller, Deputy Attorneys
General, for Plaintiff and Respondent.
                          INTRODUCTION
       In a prior opinion regarding this appeal from the denial of a
petition for relief under Penal Code section 1170.95,1 we
concluded appellant Myra Rangel was ineligible for relief as a
matter of law because her convictions for attempted premeditated
murder and conspiracy to commit murder were outside the scope
of the statute. Our Supreme Court granted review and
transferred the matter back to this court, with directions that we
vacate our prior decision and reconsider the cause in light of
Senate Bill No. 775 (Reg. Sess. 2021-2022) (SB 775). After
reconsidering the cause, we conclude that appellant remains
ineligible for relief as a matter of law. We therefore affirm.
                           BACKGROUND2
       In 2013, a jury found appellant and three codefendants
guilty of conspiracy to commit murder (§§ 182, subd. (a)(1) & 187,
subd. (a)), attempted premeditated murder (§§ 187, subd. (a) &
664), and shooting at an occupied vehicle (§ 246). It also found
true allegations that the crimes were committed for the benefit of
or in association with a criminal street gang (§ 186, subds.
(b)(1)(C) & (b)(4)), and a principal—not appellant—personally
and intentionally discharged a firearm causing great bodily
injury (§ 12022.53, subds. (d) & (e)(1)). Appellant was sentenced


      1  All further statutory references are to the Penal Code
unless otherwise indicated.
       2 We granted appellant’s request to take judicial notice of

the case file in her direct appeal, People v. Gonzalez, No.
B249598, including our prior opinion, People v. Gonzalez (Oct. 26,
2015, B249598) 2015 Cal. App. Unpub. LEXIS 7643, 2015 WL
6453657 [nonpub. opn.] (Gonzalez). The background here, which
is not disputed, is drawn from the prior opinion.



                                 2
to a total term of 75 years to life. We affirmed appellant’s (and
her codefendants’) convictions in 2015. (Gonzalez, supra, 2015
Cal. App. Unpub. LEXIS 7643, 2015 WL 6453657 [nonpub. opn.].)
The Supreme Court denied appellant’s petition for review in
2016.
       In March 2019, appellant filed a petition for resentencing
pursuant to section 1170.95. The trial court appointed counsel to
represent her. The prosecution filed a written opposition to the
petition, arguing that appellant was ineligible for relief under
section 1170.95 because she was not convicted of murder; at the
time, felony murder and murder were the only offenses named in
the statute. (See former § 1170.95.) It alternatively argued that
appellant’s convictions required the jury to find that she acted
with the specific intent to kill and were not based on either the
felony murder theory or natural and probable consequences
doctrine. Appellant did not file a reply in support of her petition.
       After holding a hearing at which the parties submitted on
the briefing, the trial court denied the petition. It concluded
appellant did “not fall within the parameters” of former section
1170.95. We affirmed the decision, holding that the plain
language of former section 1170.95 restricted its scope to murder
convictions. (People v. Rangel (May 25, 2021, B302169) 2021 Cal.
App. Unpub. LEXIS 3446, 2021 WL 2102383 [nonpub. opn.].)
We further concluded that even if former section 1170.95 applied
to appellant’s offenses, our holding on direct appeal that she was
convicted as a direct aider and abettor foreclosed relief. (See id.)
       The Supreme Court granted appellant’s petition for review.
While the petition was pending, the governor signed into law
Senate Bill No. 775 (Stats. 2021, ch. 551), which amended former
section 1170.95 to provide relief for those convicted of attempted
murder or manslaughter in addition to those convicted of murder.



                                 3
The Supreme Court transferred the matter to this court without
decision, with directions to vacate our May 25, 2021 decision and
reconsider the cause in light of Senate Bill No. 775. We vacated
our previous decision on February 16, 2022. Appellant and
respondent Attorney General subsequently filed supplemental
briefs.
                            DISCUSSION
       “Effective January 1, 2019, the Legislature passed Senate
Bill 1437 ‘to amend the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure
that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a
major participant in the underlying felony who acted with
reckless indifference to human life.’ [Citation.] “In addition to
substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a
procedure for convicted murderers who could not be convicted
under the law as amended to retroactively seek relief.” (People v.
Lewis (2021) 11 Cal.5th 952, 959.) Senate Bill No. 775, which
became effective January 1, 2022, expanded section 1170.95’s
scope and amended its procedures. Among other things, the new
legislation allows defendants to challenge convictions for
attempted murder obtained under theories that Senate Bill No.
1437 rendered invalid, including the natural and probable
consequences doctrine. (§ 1170.95, subd. (a), as amended by
Stats. 2021, ch. 551, § 2.)
       In her supplemental brief, appellant contends Senate Bill
No. 775 applies to her conviction for attempted murder because
the opinion resolving her direct appeal, Gonzalez, supra,
demonstrates that the jury convicted her under the natural and
probable consequences theory and does not demonstrate beyond a



                                4
reasonable doubt that the conviction was based upon a legally
valid theory. She does not raise a separate argument about the
conspiracy conviction,3 though she asserts the jury also applied
the natural and probable consequences doctrine to that conviction
and requests reversal of the court’s order in its entirety. We
consider appellant’s arguments regarding both convictions, as she
raised them properly in her opening brief.
        In its supplemental brief, respondent contends appellant is
not entitled to relief under Senate Bill No. 775 because we
concluded on direct appeal that she was a direct aider and
abettor. Respondent further argues that section 1170.95 does not
apply to conspiracy to commit murder, both because the crime is
not listed in the statute and because it requires an intent to kill.
We agree with respondent that appellant remains ineligible for
relief.
        Upon receipt of a section 1170.95 petition that facially
complies with the statute’s requirements, the trial court must
appoint counsel if requested and permit briefing by the parties.
(§ 1170.95, subds. (b) & (c); see People v. Lewis, supra, 11 Cal.5th
at pp. 960-970 (Lewis).) It then determines if the petitioner has
made a prima facie showing that he or she is entitled to relief.
(§ 1170.95, subd. (c).) The trial court may not reject the
petitioner’s factual allegations on credibility grounds, or make
factual determinations generally. (Lewis, supra, 11 Cal.5th at p.

      3California Rules of Court, Rule 8.204(a)(1)(B) requires
appellate briefs to “[s]tate each point under a separate heading or
subheading summarizing the point, and support each point by
argument and, if possible, by citation of authority.” The sole
argument heading in appellant’s supplemental brief states,
“Senate Bill 775 Applies to Petitioner’s Conviction of Attempted
Murder.”



                                 5
971; see also People v. Drayton (2020) 47 Cal.App.5th 965, 980-
981, overruled in part by Lewis, supra, 11 Cal.5th at pp. 963-
964.) However, it need not credit factual assertions that are
untrue as a matter of law or are refuted by the record of
conviction. (People v. Drayton, supra, 47 Cal.App.5th at p. 980.)
The court may deny the petition if the petition is “clearly
meritless,” or the petitioner is ineligible for resentencing as a
matter of law. (Lewis, supra, 11 Cal.5th at p. 971.) Otherwise, it
must issue an order to show cause and the matter proceeds to an
evidentiary hearing unless otherwise stipulated. (§ 1170.95,
subds. (c) & (d).)
       Here, the trial court concluded appellant was ineligible for
relief as a matter of law because her convictions were not listed
in the statute. That rationale is no longer valid, at least as to the
attempted murder conviction. But we review the trial court’s
ruling, not its reasoning. (People v. Zapien (1993) 4 Cal.4th 929,
976.) And we do so in light of the record of conviction, which
includes our appellate opinion. (See Lewis, supra, 11 Cal.5th at
p. 972.)
       On direct appeal, appellant’s codefendant argued that she
was improperly convicted of the same crimes as appellant under
the natural and probable consequences doctrine. (See Gonzalez,
supra, at WL p. *42.) We acknowledged, as appellant points out
in her supplemental brief, that the prosecution “invoked the
natural and probable doctrine as an alternative to direct aiding
and abetting liability.” (Id. at WL p. *43.) We further
acknowledged that the trial court instructed the jury on the
natural and probable consequences doctrine, and accepted
respondent’s concession that the instruction was flawed as it
pertained to the conspiracy charge. (See id. at WL pp. *43-*44.)
We held, however, that “[t]he error here was cured by the court’s



                                  6
proper instruction that the conspiracy count required the People
to prove defendants agreed and intended to ‘intentionally and
unlawfully kill’ and ‘had an agreement and intent to commit
murder.’ Additionally, the People repeatedly invited the jury to
acquit [the codefendant] and Rangel on the conspiracy count if it
applied the natural and probable consequences doctrine. The
jury’s guilty verdict on the conspiracy count—and its findings
that the attempted murders were willful and premeditated and
not simply an escalated consequence of a target offense—
indicates that it rejected the natural and probable consequences
theory in favor of the People’s lead theory of direct aiding and
abetting.” (Id. at WL p. *45.)
       Our conclusion that the jury rejected the natural and
probable consequences theory in favor of the direct aiding and
abetting theory was essential to our holding. “Under the doctrine
of the law of the case, a principle or rule that a reviewing court
states in an opinion and that is necessary to the reviewing court’s
decision must be applied throughout all later proceedings in the
same case, both in the trial court and on a later appeal.” (People
v. Jurado (2006) 38 Cal.4th 72, 94.) Thus, that conclusion
continues to apply to appellant—and forecloses her petition for
relief as a matter of law. “Senate Bill 1437 does not eliminate
direct aiding and abetting liability for murder because a direct
aider and abettor must possess malice aforethought.” (People v.
Gentile (2020) 10 Cal.5th 830, 848.) Nor does Senate Bill No. 775.
(See People v. Glukhoy (2022) 77 Cal.App.5th 576, 590; People v.
Coley (2022) 77 Cal.App.5th 539, 548; People v. Rodriguez (2022)
75 Cal.App.5th 816, 824.) Because the record of conviction
establishes that appellant was convicted of attempted murder
and conspiracy to commit murder under a direct aiding and
abetting theory, she is ineligible for relief under section 1170.95.



                                 7
                         DISPOSITION
      Our prior decision in this case, People v. Rangel (May 25,
2021, B302169) 2021 Cal. App. Unpub. LEXIS 3446, 2021 WL
2102383 [nonpub. opn.], is vacated. The trial court’s order is
affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


WILLHITE, ACTING P.J.


CURREY, J.




                                8